Citation Nr: 1450944	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 2003 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

This matter was previously before the Board in April 2011, at which time it was remanded for further development.  The requested development has been performed insofar as possible and complies with the directives of the Board remand.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has been shown to have mild dextroscoliosis throughout the course of the appeal. 

2.  The Veteran's degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine has not been shown to have been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there have also no incapacitating episodes having a total duration of at least four weeks but less than six weeks; and there have been no objective medical findings of neurological involvement.  


CONCLUSION OF LAW

The criteria for a 20 evaluation for degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine, and no more, have been met from September 21, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235-5243 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of a higher initial evaluation, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in December 2007 and in Janaury 2014, the latter as part of the development requested in the April 2011 Board remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran's representative, in his October 2014 written argument, indicated that the Janaury 2014 examination report did not comply with the directives of the Board remand.  The Board finds that the representative's arguments do not demonstrate that an additional VA examination is warranted.  The Veteran, while not being afforded separate orthopedic and neurological examinations, did undergo both orthopedic and neurological testing.  The Board's remand did not indicate that the examination had to be performed by neurological and orthopedic specialists, as the representative has indicated was required.  As to not addressing the sciatic nerve specifically, the examiner indicated that there was no nerve involvement at all.  As to up-to-date radiological findings, it was in the discretion of the examiner as to whether additional diagnostic testing was warranted.  As the Veteran had been found to have arthritis, the pertinent physical orthopedic and neurological findings, which were provided in detail, are the basis for any additional rating in excess of the now currently assigned 20 percent disability evaluation.  Thus, an additional VA examination is not deemed necessary.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at a personal hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Increased Evaluation

The Veteran maintains that the symptomatology associated with his low back disability warrants an evaluation in excess of the currently 10 percent rating.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							       40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine: 							       30 percent 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		       20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				       10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2014). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months: 									60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months: 					40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months: 					20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months: 					10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

The Veteran was afforded a VA examination in December 2007.  At the time of the examination, the Veteran reported having had off and on back pain since boot camp.  The Veteran stated that he currently had constant low back pain, which he rated as an 8 on a scale from 1 to 10.  The Veteran reported that sometimes the pain radiated to both lower extremities.  He also noted having tingling and numbness on rare occasions.  The Veteran indicated that the low back pain increased with certain activities and that he could not sit or stand for more than 15 minutes at a stretch.  He also stated that he could walk no more than 1/4 mile or climb more than one flight of stairs.  The Veteran also could not lift more than 30 lbs. or frequently bend.  He did not use a back brace, cane, or walker.  He had had no major incapacitating episodes and no flare-ups or constitutional disturbances.  The Veteran had regular bowel movements and denied any kidney/prostate problems, with normal urination.  

Physical examination revealed that the Veteran could stand erect without support.  Minimal tenderness was present over the lumbosacral area.  There was no paraspinal muscle spasm.  Repetitive movements were normal.  Dorsolumbar spine movements revealed flexion to 70 degrees; extension to 20 degrees; and right and left lateral flexion and right and left rotation to 25 degrees; with no painful motion.  Repetitive movements were normal.  Coordination was normal and straight leg raising test was to 70 degrees.  Examination of the bones and joints revealed no swelling, tenderness, redness, or warmth.  There was no obvious wasting of muscle around the joint and muscle power was normal as was gait.  X-rays of the lumbar spine revealed a mild dextro convex scoliosis with small bony fragments at the anterior-inferior aspect of L5.  

The examiner rendered a diagnosis of mild dextroscoliosis, degenerative joint and disc disease involving the lumbosacral spine.  It was indicated that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  

In his Janaury 2008 notice of disagreement, the Veteran indicated that he would wake up in the middle of the night with pain in his back.  He reported that he could not walk or stand for any length of time.  

In his May 2009 substantive appeal, the Veteran indicated that the results of the VA examination were incorrect.  He stated that while he did the different tasks, it was under much pain and he told the doctor of his pain.  He stated that he disagreed that he did not have any pain and that he was not additionally limited any pain, fatigue, or lack of endurance after repetitive use.  He stated that all functions were accompanied by pain.  He noted that he later found out that he was supposed to stop when he had pain.  The Veteran reported that he was on daily pain medication and indicated that he desired a new examination.  

In accordance with the April 2011 Board remand, the Veteran was afforded an additional VA examination in January 2014.  At the time of the examination, a diagnosis of lumbar strain was rendered.  The Veteran reported that he continued to have low back pain.  The Veteran stated that he had no leg pains, numbness, or tingling.  The Veteran reported occasionally taking Motrin for his back pain.  He stated that he had a hard time doing activities where he had to do a bending motion.  The Veteran did not have any weakness, bladder, or bowel dysfunction.  He was employed as a pipe fitter.  The Veteran reported having daily back pain.  He stated that flare-ups occurred with increased activities and lasted a few hours to a day but were relieved with rest, stretching, and anti-inflammatories.  Range of motion revealed flexion to 70 degrees, with pain at 70 degrees; extension to 20 degrees, with pain at 20 degrees; right lateral flexion to 30 degrees, with no pain; left lateral flexion to 25 degrees, with pain at 25 degrees; right lateral rotation to 25 degrees, with pain at 25 degrees; and left lateral rotation to 20 degrees, with pain at 20 degrees.  Repetitive motion testing revealed no additional limitation of motion.  

The Veteran was noted to have less movement than normal and pain on movement.  The Veteran did not have any muscle spasm and did not have guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 throughout.  There was no muscle atrophy.  Deep tendon reflexes were normal for the knee and ankle.  Sensory examination was normal for the lower extremities.  Straight leg raising was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Neither leg was affected by radiculopathy.  The Veteran did not have any ankylosis or incapacitating episodes.  He did not use any assistive devices.  There was no nerve root involvement.  The examiner indicated that the Veteran's thoracolumbar spine condition did not have any impact on his ability to work.  

The Board finds that the weight of the evidence shows that the lumbar spine disorder more nearly approximates a 20 percent rating.  As noted above, X-rays taken of the lumbar spine at the time of the December 2007 VA examination revealed a mild dextro convex scoliosis with small bony fragments at the anterior-inferior aspect of L5.  Resolving any doubt in the Veteran's favor, as the Veteran has been shown to have abnormal spine contours notes as mild scoliosis, a 20 percent disability evaluation is warranted throughout the appeal period.  

The Board finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated throughout the course of the appeal.  At the time of the most recent VA examination, performed in Janaury 2014, the Veteran had forward flexion to 70 degrees, with pain noted at 70 degrees, with no ankylosis being reported.  There have also been no reports or findings of incapacitating episodes with physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period at any time. 

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examination reports while noting pain, demonstrated no additional limitation of motion with repetitive motion.  The Board has considered the Veteran's assertion made in May 2009 that the December 2007 VA examination report did not correctly show the pain resulting from movement and that all functions were accompanied by pain.  The Veteran was afforded an additional examination in January 2014 which included specific findings regarding pain on motion and on repetitive motion testing.  The January 2014 examiner took a detailed history of the Veteran's reported symptoms regarding the back, including pain and the effects of his symptoms on his activities.  The examiner's findings regarding the results of repetitive motion testing were similar to those findings shows on the earlier VA examination.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

While the Veteran reported having pain and occasional numbness in his lower extremities at the time of his December 2007 VA examination, the normal neurologic findings made at the time of the VA examinations, including the most recent VA examination performed in January 2014, demonstrate that there are no objective neurologic abnormalities, including bowel or bladder impairment, which would warrant separate compensable ratings.  

In sum, an evaluation in excess of 20 percent is not warranted for at any time based upon range of motion or incapacitating episodes.  38 C.F.R. § 4.71a.





Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine with complaints of low back pain and pain on motion, directly corresponds to the schedular criteria for the assigned disability evaluation, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine and no referral for an extraschedular rating is required. 

The issue of a total disability evaluation based upon individual unemployability (TDIU) claim was referred to the RO as part of the April 2011 Board remand.  The RO developed the issue and the RO denied entitlement to a TDIU in September 2014 and that issue has not been appealed.  In addition, the most recent VA examination report indicated that the Veteran was employed.  Therefor the issue of TDIU is not currently before the Board or reasonable raised by the record.  


ORDER

A 20 evaluation for degenerative joint and disc disease with mild dextroscoliosis of the lumbar spine, and no more, from September 21, 2007, is granted. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


